[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 18, 2006
                             No. 05-16979                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 04-20929-CR-SH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

STANLEY EDOUARD,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 18, 2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:
      Stanley Edouard appeals his conviction for conspiracy to defraud the United

States, in violation of 18 U.S.C. § 371. Edouard alleges that he was prejudiced as a

result of the district court, sua sponte, excusing and replacing an impaneled juror

with an alternate juror on the basis of severe financial hardship to the impaneled

juror in relation to his probationary employment. Edouard alleges that the district

court improperly excused the juror because there was no “clear factual support” to

prove that the juror was unable to perform, or disqualified from performing, his

duties. Additionally, Edouard argues that an employment inconvenience is not

tantamount to an inability to serve on a jury. Edouard also argues that the district

court should have held a hearing on the juror’s incapacity since his disability was

not obvious. Finally, Edouard claims prejudice because the juror had “expressed

great concern” over the government’s recording of conversations.

      Pursuant to Fed.R.Crim.P. 24(c), the district court “may impanel up to 6

alternate jurors to replace any jurors who are unable to perform or who are

disqualified from performing their duties.” Fed.R.Civ.P. 24(c). We review a

district court’s decision to replace an impaneled juror with an alternate juror for an

abuse of discretion. See United States v. Puche, 350 F.3d 1137, 1152 (11th Cir.

2003). We “review the exercise of this discretion to ensure that the [d]istrict [c]ourt

did not discharge the juror without factual support, or for a legally irrelevant



                                           2
reason so as to amount to a showing of bias or prejudice to the defendant.” Id.

(internal quotations and citations omitted). A juror can be excused from jury duty

because of severe financial hardship. See Thiel v. Southern Pac. Co., 328 U.S.

217, 224, 66 S.Ct. 984, 987-88, 90 L.Ed. 1181 (1946) (stating, in the civil context,

that financial hardship is a proper reason for excusing a juror from jury duty if the

“financial embarrassment is such as to impose a real burden and hardship”).

Moreover, “reversal is required only if there is a reasonable possibility that the

district court's violation of Rule 24(c) actually prejudiced the defendant by tainting

the jury's final verdict.” Id. at 1286-87 (citations omitted).

      Upon review of the record and having considered the briefs of the parties in

light of the deferential standard of review, we cannot say that the district court

abused its discretion in excusing the juror sua sponte.

      AFFIRMED.




                                            3